Citation Nr: 1616046	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  13-15 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for the service-connected degenerative disc disease (DDD) of the lumbar spine.  

2.  Entitlement to service connection for residuals of a broken left arm, diagnosed as degenerative joint disease (DJD), as secondary to the service-connected lumbar spine and/or pes planus disabilities.  

3.  Entitlement to service connection for a left knee disability, diagnosed as DJD, as secondary to the service-connected lumbar spine and/or pes planus disabilities.  

4.  Entitlement to service connection for a right knee disability, diagnosed as DJD, as secondary to the service-connected lumbar spine and/or pes planus disabilities.  

5.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to January 1946.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In May 2015, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

In June 2015 the Board remanded the case to the RO for further development and adjudicative action.

In July 2015, the Veteran submitted a VA form 21-2680 - Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  In this regard, the Board is mindful that a request for an increase in benefits should be inferred as a claim for special monthly compensation (SMC) regardless of whether it has been raised by the Veteran or previously adjudicated.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  Moreover, VA's governing regulations direct the Board to review a claim for SMC in the first instance if reasonably raised by the record.  In this case, however, the Veteran's claim for SMC is based on a diagnosis of end-stage renal failure as noted on the claim form 21-2680.  Because this disability is not service-connected, and not the subject of his appeal, a claim for entitlement to SMC is not raised by the record with respect to the claim for a higher rating for the service-connected lumbar spine disability.  The record does not reflect, nor does the Veteran argue, that he has additional loss of function that requires additional compensation under 38 C.F.R. § 3.350 as a result of his back condition.  

Accordingly, as the matter of entitlement to housebound status and/or aid an attendance has not yet been raised by the record in this appeal, and it has not yet been addressed by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction to address the claim at this time and it is therefore referred to the AOJ for appropriate action.  

Before the case was returned to the Board on appeal, the RO issued a rating decision in October 2015 granting service connection for radiculopathy of the right lower extremity and radiculopathy of the left lower extremity.  10 percent ratings were assigned for each extremity, effective from October 13, 2015.  The record does not show that the Veteran, to date, filed a Notice of Disagreement (NOD) with that determination and no issue with regard to that determination is in appellate status.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for right and left knee DJD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left arm injury cannot be satisfactorily disassociated from his service-connected pes planus and lumbar spine disabilities.   

2.  Since the effective date of service connection, and prior to October 13, 2015, the Veteran's service-connected DDD of the lumbar spine was manifested by flexion limited to no more than 50 degrees with consideration of pain on motion; ankylosis is not demonstrated, and the Veteran's DDD was not manifested by IVDS with periods of incapacitation with physician-prescribed bed rest.  

3.  Since October 13, 2015, the Veteran's service-connected DDD of the lumbar spine has been manifested by limitation of flexion that more nearly approximates 30 degrees or less, when considering additional limitation due to pain and during flare-ups; neither ankylosis nor incapacitating episodes of IVDS requiring physician-prescribed bed rest are demonstrated.  





CONCLUSIONS OF LAW

1.  A left arm injury was proximately due to the service-connected bilateral pes planus and lumbar spine disabilities.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  Prior to October 13, 2015, the criteria for the assignment of a disability rating in excess of 20 percent for the service-connected DDD of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.40, 4.59, 4.71a, Diagnostic Code(s) 5242, 5243 (2015).

3.  Resolving all doubt in the Veteran's favor, since October 13, 2015, the criteria for the assignment of a 40 percent rating, but not higher, for the service-connected DDD of the lumbar spine have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.40, 4.59, 4.71a, Diagnostic Code(s) 5242, 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in April 2012, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records are associated with the record and pertinent private and VA medical records have been secured.  The Veteran was afforded VA examinations to address the likely etiology of any left arm disability; and, the severity of the low back in July 2012 and October 2015.  The examiner's findings were based on an in-person examination, an interview with the Veteran and records provided by the Veteran in support of his claims.  The examinations are adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The appellant has not identified any pertinent evidence that remains outstanding with respect to this claim.  VA's duty to assist is met.


II.  Service Connection - left arm/shoulder injury

The Veteran seeks service connection for residuals of a left shoulder injury.  He asserts that he fell and injured his left shoulder due to his service-connected pes planus and/or lumbar spine disability.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2015).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2006).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making that decision, the Board must determine the probative weight to be ascribed as among multiple medical opinions, and state the reasons and bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

At his July 2012 VA examination, the Veteran reported that he fractured his left arm in approximately 2009.  He asserted that he fell due to instability from his pes planus.  The Veteran also testified at his May 2015 hearing that he fell and broke his arm as a result of his spine disability.  

The July 2012 examiner opined that the Veteran's DJD of the left arm status post fracture of the AC joint (fractured left arm) was not due to his flatfoot condition.  The examiner noted that at the time of the arm fracture, the Veteran was in acute renal failure, which could have caused weakness and lightheadedness.  The examiner also stated that "It would be impossible to reliably state that the Veteran's fall was due to instability from his flatfoot condition when he also had other comorbidities that could be responsible for a fall."  

Another examination was conducted by the same examiner in October 2015.  The examiner again opined that due to the comorbidities present at the time of the fall, it would be mere speculation to state with any degree of certainty the specific cause of the left arm condition.  Further, the examiner indicated that the Veteran's frequent falling and imbalance caused by his flatfoot condition may have contributed to the Veteran's fall which caused the fracture left arm, but the examiner could not conclude that this was at least as likely as not.  Further, the examiner noted that there was no documentation to indicate that the Veteran's back condition caused the left arm fracture.  Likewise, there was no indication of an aggravation by the flatfoot or the back conditions as there is no documented baseline with documentation of worsening.  

Importantly, the record reflects that the Veteran slipped and fell in the tub in July 2008.  He sought treatment for left shoulder pain at VA urgent care the same day.  X-rays showed irregular transverse lucency crossing the inferolateral aspect of the acromion, suggestive of unusual fracture of the acromion.  These records do not suggest that the Veteran was in acute renal failure at the time of the fall in July 2008; and, moreover, the Veteran denied a history of dizziness.  

In summary, the VA examiner opined that the Veteran's flatfoot condition may have contributed to the fall which resulted in a broken left arm, but the examiner could not state that the Veteran, as likely as not, fell due to his pes planus and/or spine condition.  The rationale for this is that the Veteran had other conditions which could have contributed to the fall, including renal failure.  However, as noted above, there is no indication that the Veteran was experiencing acute renal failure at the time of the fall in July 2008, and he denied a history of dizziness at that time.  

The Veteran is certainly competent to state his symptoms at the time of the fall in July 2008.  He has consistently reported at VA examinations in July 2012 and October 2015 that his gait is unsteady, and the VA examiner noted, as an additional factor contributing to his disability, that he exhibited instability of station, disturbance of locomotion, and interference with standing.  

The record is clear that the Veteran's pes planus and lumbar spine disabilities cause, at a minimum, back pain, a gait disturbance, and extreme tenderness of the feet.  The fact that the Veteran's pes planus is rated as 50 percent disabling is evidence that the disability is pronounced.  

The Veteran has provided consistent and competent statements regarding his unsteady gait, and this is certainly consistent with the finding that the Veteran's pes planus is pronounced.  The VA examiner did not consider the Veteran's statements regarding the cause of his fall, despite the fact that he is competent to report that he has problems with balance as a result of his pes planus.  Moreover, it does not appear that the examiner took into account the severity of the pes planus when she provided her opinion because she indicated that there were multiple possible factors.  Finally, the examiner's opinion is based on a finding that the Veteran was in renal failure at the time of the fall, however, as noted, the VA records fail to show this.  Moreover, the Veteran denies a history of dizziness, and there is no indication in the record that the Veteran was in acute renal failure at the time of the fall in July 2008.  

Based on the foregoing, the Board finds that the Veteran's statements coupled with the objective findings relative to the feet and lumbar spine, are more probative than the VA examiner's opinion.  Certainly there could have been any number of reasons for the Veteran's fall in July 2008 that resulted in a broken left arm/shoulder; however, the most likely cause appears to be the Veteran's history of unsteady gait related to pes planus which is noted on examinations in 2012 and 2015, and can only have been exacerbated by the Veteran's stooped posture due to his back pain.  The Veteran is competent to report that he was not on dialysis at the time of the fall, and he is also competent to report that his foot condition renders him unsteady.  There is no reason to doubt his credibility in this regard, particularly where, as here, the July 2008 VA urgent care records do not show that the Veteran was in renal failure at that time or that he was receiving dialysis.  

VA examiners have acknowledged the Veteran's unsteady gait and the medical evidence of record does not suggest that such instability is due to any non-service-connected conditions.  

In light of the foregoing, the Board cannot satisfactorily disassociate the Veteran's left arm/shoulder injury from his service-connected pes planus and lumbar spine disabilities.  Accordingly, all doubt is resolved in favor of the Veteran and service connection is warranted for residuals of a left arm/shoulder injury.  





III.  Increased Ratings

The Veteran seeks an initial disability rating in excess of 20 percent for his service-connected lumbar spine disability.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disorder should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like. See 38 C.F.R. § 4.40 (2015).  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45 (2015).  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran is competent to testify on factual matters of which she has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to provide evidence of observable symptoms, including pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Veteran's disability is rated pursuant to the General Rating Formula for diseases and injuries of the spine set forth in 38 C.F.R. § Diagnostic Codes 5235-5243.  

The minimum 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.  Id.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.  Id.

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

The maximum 100 percent rating is warranted for unfavorable ankylosis of the entire spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.

The notes applicable to the General Formula are as follows, which are pertinent here include:  Note (1):  Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

The Veteran has also been diagnosed with DDD.  DDD may be rated under the General Rating Formula, or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note 1 provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

The Veteran was afforded a VA examination of the spine in July 2012 in conjunction with his claim of service connection for a lumbar spine disability.  The examiner indicated a diagnosis of DJD of the thoracolumbar spine.  The Veteran reported constant back pain and flare-ups that result in additional functional limitation.  He reported constant stiffness in the lower back, and indicated that he cannot tolerate standing for any length of time.  The Veteran wore a back brace for support.  The Veteran reported that standing and walking make his back worse because he lacks balance in his feet and therefore must use his back to help with balance.  

The Veteran could flex to 60 degrees, and this was further limited by pain to 50 degrees.  The Veteran could extend to 5 degrees.  Right and left lateral flexion was limited to 20 degrees, including where pain began.  Similarly, right and left lateral rotation was limited to 20 degrees, including where pain began.  

Significantly, the Veteran was not able to perform repetitive use testing due to pain and instability, and the examiner felt that the Veteran could not have safely performed such testing.  The examiner indicated that the Veteran's functional loss due to the back disability included less movement than normal, weakened movement, pain on movement, instability of station, disturbance of locomotion and interference with sitting, standing and/or weight-bearing.  

Examination of the Veteran's spine revealed pain to palpation of the lumbar paraspinals, with guarding and muscle spasms severe enough to result in abnormal gait, abnormal spinal contour, such as scoliosis, reversed lordosis or abnormal kyphosis.

Significantly, a straight leg raising test was positive on the right and the left, indicating that pain radiates below the knee, in addition to the back pain, which suggests radiculopathy, often due to disc herniation.  See July 2012 VA examination, p. 8.  The Veteran, however, denied radicular pain and any other signs or symptoms due to radiculopathy, and the examiner indicated that the Veteran did not have IVDS.  

At the Veteran's May 2015 Board hearing, the Veteran testified that his back disability had worsened.  He testified that he was unable to walk up steps and could not stand for long periods of time.  

The Veteran was afforded another VA examination of the spine in October 2015.  The Veteran reported constant pain.  He wore a back brace for support but falls due to imbalance.  The examiner noted that the Veteran ambulated into the examination room with antalgic gait, cane, and stooped posture.  

The Veteran reported flare-ups when standing and walking.  The Veteran again noted that he had no balance in his feet and therefore uses his back to make up for the loss of balance in his feet.  

On examination, the Veteran could flex to 40 degrees.  The examiner noted that pain was associated with the range of motion, but the examiner did not specifically indicate at what point the pain began.  

In contrast to the previous examination report, the examiner indicated that the Veteran was able to perform repetitive use testing, but found no additional loss of function or range of motion after three repetitions.  

The examiner noted localized tenderness and guarding which resulted in abnormal gait/spinal contour.  

Because the examination was not conducted during a flare-up, the examiner was unable to say without resorting to speculation how much additional range of motion loss would occur during a flare.  

However, the examiner noted that additional factors contributed to the Veteran's lumbar spine disability including instability of station, disturbance of locomotion, and interference with standing.  

Sensory examination revealed decreased sensation bilaterally at the thigh/knee, lower leg/ankle, and foot/toes.  Straight leg raising was positive bilaterally.  Although the straight leg testing was also positive at the time of the previous examination in July 2012, the Veteran denied radicular pain at that time.  

By contrast, the October 2015 examiner noted radicular symptoms that were mild, bilaterally, at that time.  The Veteran did not exhibit ankylosis of the spine or any IVDS episodes requiring bed rest.  

In summary, the Veteran's testimony at his May 2015 hearing that his back disability had worsened is consistent with the findings on the October 2015 examination report.  

At the time of the July 2012 examination, the Veteran could flex the thoracolumbar spine to 50 degrees, even with consideration of pain on motion; and, although the Veteran had a positive straight leg raise test at that time, he reported no radicular symptoms.  

At the time of the October 2015 examination, however, the Veteran reported sensory deficit in both extremities, which was mild in degree.  This has been separately compensated for with the assignment of 10 percent ratings for each extremity due to neurologic radiculopathy.  

The October 2015 examination report also shows, however, that the Veteran's range of motion had become further limited since the July 2012 examination.  The examiner indicated flexion was limited to 40 degrees, but did not indicate where pain began or estimate how much flexion would be additionally limited during a flare-up.  Significantly, while the examiner indicated that the Veteran had pain on movement, the examiner did not specify where pain began during forward flexion.  Furthermore, the Veteran reported that he has flare-ups which result in further limitation in standing, bending and walking; however, the examiner was unable to estimate the additional loss of motion during a flare-up.  

To warrant the assignment of the next, higher rating of 40 percent for the service-connected lumbar spine disability, the evidence of record must show flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

The competent and probative evidence of record shows that, prior to the October 13, 2015 examination, the Veteran's forward flexion was limited to, at most, 50 degrees, including where pain began.  

There was no ankylosis of the spine, or IVDS resulting in physician prescribed bed rest.  And, while the Veteran's straight leg raising test was positive at the July 2012 examination, he denied associated symptoms such as numbness or pain in the lower extremities (other than his foot pain associated with pes planus).  

Thus, the evidence of record prior to the October 13, 2015 examination shows that the criteria for the assignment of a disability rating in excess of 20 percent are not met or approximated.  The Veteran had tenderness to palpation/muscle spasms which resulted in abnormal gait and/or abnormal spine curvature as noted above, but his flexion was not limited to more than 50 degrees, even with consideration of pain on motion.  

However, the objective findings at the examination on October 13, 2015 show that the Veteran's condition worsened.  Specifically, the Veteran's flexion of the thoracolumbar spine was further limited to 40 degrees.  While limitation of motion to 40 degrees corresponds with the assignment of a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine, the October 2015 examination did not indicate at what point during the motion pain began; and, the examiner did not attempt to estimate how much additional limited motion occurs during a flare-up.  

Given that the Veteran's limitation of motion to 40 degrees was recorded without consideration of any additional motion loss due to pain or during a flare-up, it is reasonable to infer that during flare-ups, or with consideration of pain on motion, the Veteran's forward flexion would be further limited by at least 10 degrees.  This would limit the Veteran's forward flexion to 30 degrees or less.  The Veteran as reported that he experiences limitation in bending during flare-us and has testified that he has constant pain.  The Board finds that the lay evidence is credible and probative.  Resolving any doubt in the Veteran's favor, the Board finds that the criteria for the assignment of a 40 percent rating, but not higher, are more nearly approximated.  These findings are also consistent with the Veteran's competent and probative statements that his back condition had worsened.  

The Board concludes, therefore, that the criteria for the assignment of a rating in excess of 20 percent for the service-connected lumbar spine disability prior to October 13, 2015 are not met or approximated; and, the criteria for the assignment of a 40 percent rating, but no higher for the service-connected lumbar spine disability, are more nearly approximated effective from October 13, 2015.  In this regard, where, as here, two disability evaluations are potentially applicable, the higher evaluation is assigned because the overall disability picture more nearly approximates the criteria for that rating.  In so finding, all reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

As there is no ankylosis or IVDS with incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician having a total duration of at least six weeks during the past twelve months; the criteria for the assignment of a rating in excess of 40 percent for the service-connected lumbar spine disability are not met.  

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected lumbar spine disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbar spine disability with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  In particular, the Veteran has, for example, symptoms of limited flexion, pain, stiffness, and abnormal gait and abnormal spine curvature.  The criteria for the evaluation of the thoracolumbar spine under the general rating formula for rating diseases and injuries of the spine specifically contemplate all of the Veteran's symptoms.  Further, the Veteran's neurologic impairment is also separately compensated for with the assignment of the separate ratings for neuropathy of the lower extremities.  Therefore it cannot be stated that the criteria under which the Veteran's lumbar spine disability is evaluated do not contemplate this Veteran's symptoms. 

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran has established service connection for bilateral pes planus, rated as 50 percent disabling, and he also has pending claims for service connection for right and left knee disabilities as well as residuals of a left shoulder injury.  The pending claims regarding the left shoulder and both knees are being remanded for additional development of the record.  As such, the issue of whether an extraschedular rating is warranted based on the combined effects of service connected disabilities must be deferred pending the outcome of the other service connection claims.  

In light of this discussion, the Board concludes that the schedular rating criteria adequately contemplate the Veteran's lumbar spine disability, and the criteria for submission for consideration of the assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) for the lumbar spine disability alone are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a residuals of a fractured left arm/shoulder injury is granted.  

A disability rating in excess of 20 percent for the service-connected lumbar spine disability prior to October 13, 2015 is denied.  

A 40 percent disability rating, but not higher, for the service-connected lumbar spine disability is granted, effective from October 13, 2015, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

The Veteran has consistently reported that his right and left knee disorders are secondary to his service-connected spine and pes planus disabilities. Essentially, the Veteran maintains that, due to a change in gait as a result of back and foot pain, his knees have progressively worsened over time.

The Veteran was afforded a VA knee examination in July 2012.  The examiner reviewed the claims file and diagnosed the Veteran with bilateral knee DJD, confirmed by x-ray.  During the evaluation, the Veteran stated that he slipped and fell and injured his knee in 1978 while at work.  The Veteran stated that he was on workers' compensation for some time and required a cast, although he did not break his leg.  The knee was swollen and required draining.  Neither the Veteran nor the VA examiner specified whether this injury occurred to the right or left knee.  The examiner then opined that, because it had already been deemed due to a workers' compensation injury, the Veteran's knee condition was less likely than not "proximately due to his flat foot condition." 

The VA examiner further opined, in October 2015, that it would be mere speculation to state with any degree of certainty that the Veteran's DJD of his knees is due to the natural aging process, the workers compensation claim and subsequent compensation, or his flat feet.  The examiner opined that it was less likely as not that the Veteran's bilateral knee complaints were due to his back condition as there was nothing to indicate that the back condition caused undue stress on the knees.  The examiner also indicated that flat feet cause stress on the knees and could have led to aggravation; however, the examiner found that there was no baseline of the knee condition to address to measure any aggravation.  

In essence, the examiner concluded that the Veteran's DJD of his knees certainly could have been caused by or made worse by the service-connected pes planus; however, the examiner was unwilling to concede aggravation because no baseline, prior to the aggravation, could be determined.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  

According to 38 C.F.R. § 3.310(b), VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR  part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  

Accordingly, the October 2015 medical opinion as to aggravation is inadequate.  The October 2015 examiner admitted that flat feet causes stress on the knees and this could have aggravated the non-service-connected bilateral knee DJD, but the examiner did not opine as to whether there was a 50 percent or higher probability of such aggravation solely because the baseline severity of the knee condition prior to the aggravation was not known.  According to the regulation, however, the baseline can be measured by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  In other words, the inability to establish a baseline before the aggravation is not necessarily outcome determinative.  

Accordingly, another opinion is necessary to decide the claim.  

Moreover, the examiner in October 2015 opined that there was nothing to suggest that the Veteran's bilateral knee complaints were caused by the back condition.  However, after this opinion was provided, the RO granted service connection for peripheral neuropathy of the right lower extremity and left lower extremity.  The medical evidence on which these grants are based shows that the Veteran has reduced sensation from the thigh down to the foot/toes, bilaterally.  It does not appear that the examiner considered this evidence when the October 2015 opinion was issued.  Accordingly another opinion is necessary to determine whether the Veteran's bilateral knee DJD is, as likely as not, aggravated by the service-connected pes planus and/or the service-connected lumbar spine disability.  

As a decision with respect to the claims being remanded may affect the claim for a TDIU, the Board finds that the claim for a TDIU is inextricably intertwined with those claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Thus, adjudication of the TDIU claim is deferred until adjudication of the service connection issues on appeal is complete.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA treatment records, if any, not already in the claims file.

2.  Request from the Veteran pertinent information (date, where claim was filed, etc.) concerning any claim he filed with Workers' Compensation concerning his workplace knee injury/accident in 1978.  After security a release if necessary, records concerning his claim should be requested from the appropriate agency.  If no records are obtainable, the RO/AMC should notify the Veteran.

3.  Send the Veteran another TDIU claim form and request that he return the completed form which should include his level of education and work history.  

4.  Thereafter, schedule the Veteran for a VA examination to address the claim for service connection for bilateral knee DJD.  If possible, the Veteran should be examined by an examiner other than the one who examined his knees in July 2012 and October 2015.  The electronic claims file via VBMS and Virtual VA must be made available to the examiner for review.  The examiner is requested to obtain a complete history from the Veteran regarding his knee pain and DJD.  After examination of the Veteran's knees, feet, and lumbar spine, the examiner should opine as to the following:

Is it as likely as not (a 50 percent or higher probability) that the Veteran's DJD of the right and left knee is caused by or permanently aggravated by the service-connected pes planus and lumbar spine disabilities; i.e. is the DJD of the knees permanently worsened as a result of the service-connected pes planus and lumbar spine disabilities (including the bilateral lower extremity peripheral neuropathy)?  In determining whether there is aggravation, the examiner should consider the Veteran's statements regarding onset and severity of knee pain as competent and credible.  Even if the examiner is unable to determine a baseline severity prior to the aggravation, the examiner is directed to the language of 38 C.F.R. § 3.310(b) which indicates that the baseline can be measured by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  

5.  After the above development is completed, readjudicate the claim of service connection for DJD of the right and left knee, and the TDIU claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and be provided an appropriate opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


